                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF ARKANSAS
                                   WESTERN DIVISION

YOLANDA FARRAR                                                                  PLAINTIFF

v.                                      NO. 4:17-CV-0443

ARKANSAS DEPARTMENT OF
HUMAN SERVICES                                                                  DEFENDANT

                                               JUDGMENT

          On September 23, 2019, this case came on for trial before a jury. On September 25, 2019,

the jury returned a verdict in favor of Defendant as to Plaintiff’s claim for race discrimination and

a verdict 1 in favor of Plaintiff on her claim for retaliation, awarding her damages in the amount of

$17,036.13 2 for loss of wages and benefits and $30,000 3 for other damages. The total amount of

the judgment, $47,036.13, will bear interest at the lawful rate 4 until paid.

          The Court will consider Farrar’s Petition for Attorneys’ Fees and Costs (Doc. No. 81), filed

on October 11, 2019, once a response has been filed or the time for response has passed.

          IT IS SO ORDERED this 15th day of October, 2019.



                                                _________________________________________
                                                James M. Moody Jr.
                                                United States District Judge




1
    The Court accepted a non-unanimous verdict of 11-1 by agreement of counsel for both parties
2
    Ten of the jurors agreed to this amount.
3
    Nine of the jurors agreed to this amount.
4
    The post-judgment interest rate is the weekly average 1-year constant maturity Treasury yield,
    as published by the Board of Governors of the Federal Reserve System, for the calendar week
    preceding the date of the Judgment.
